                   Case 2:21-cv-00606-JFW-MAA Document 1 Filed 01/22/21 Page 1 of 3 Page ID #:1

                     1    SNYDER BURNETT EGERER, LLP
                          Sean R. Burnett (SB# 227952)
                     2    Ashley Dorris Egerer (SB# 229361)
                          5383 Hollister Avenue, Suite 240
                     3    Santa Barbara, California 93111
                          Telephone No.: 805.692.2800
                     4    Facsimile No.: 805.692.2801
                          sburnett@sbelaw.com
                     5    aegerer@sbelaw.com
                     6    Attorneys for Defendant COSTCO WHOLESALE CORPORATION
                     7
                     8                        UNITED STATES DISTRICT COURT
                     9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                  10
                  11      JEFFREY JONES, an individual,                 Case No.
                  12                  Plaintiff,                        [Santa Barbara Superior Court Case
                                                                        No. 20CV00642]
                  13      v.
                  14      COSTCO WHOLESALE                              DEFENDANT’S NOTICE OF
                          CORPORATION, a business entity; and           REMOVAL OF ACTION UNDER
                  15      DOES 1 through 50, inclusive,                 28 U.S.C. §§1332 AND 1441(b)
                  16                Defendants.
                          __________________________________/
                  17
                  18      TO THE CLERK OF THE ABOVE-CAPTIONED COURT:
                  19             PLEASE TAKE NOTICE that defendant COSTCO WHOLESALE
                  20      CORPORATION (“Costco”) hereby removes the state court action described
                  21      below to the above-captioned court on the following grounds:
                  22             1.   On or about February 4, 2020, plaintiff JEFFREY JONES (“plaintiff”)
                  23      filed Case No. 20CV00642 against Costco in the Superior Court of California,
                  24      County of Santa Barbara, entitled Jeffrey Jones v. Costco Wholesale Corporation.
                  25      A true and correct copy of the Complaint is attached hereto as Exhibit 1.
                  26             2.   The Complaint did not provide any basis on which to ascertain
                  27      whether the value of the amount in controversy exceeds $75,000.
                  28      ///
SNYDER BURNETT
EGERER, LLP                                                        1
5383 Hollister Avenue
Ste. 240
Santa Barbara, CA 93111         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1332 AND 1441(b)
                   Case 2:21-cv-00606-JFW-MAA Document 1 Filed 01/22/21 Page 2 of 3 Page ID #:2

                     1           3.     On March 13, 2020, defendant Costco filed an Answer to plaintiff’s
                     2    Complaint. A true and correct copy of the Answer is attached hereto as Exhibit 2.
                     3           4.     As set forth below, this is a civil action between parties domiciled in
                     4    different states, over which this court has original jurisdiction under 28 U.S.C. §
                     5    1332, and which may be removed to this Court by defendant Costco pursuant to
                     6    the provisions of 28 U.S.C. § 1441(b).
                     7           5.     Plaintiff is, and at all relevant times was, a citizen of California,
                     8    domiciled and residing in California, as indicated in paragraph 1 of the Complaint
                     9    and in his verified response to Form Interrogatory No. 2.5. A true and correct copy
                  10      of plaintiff’s verified response to Form Interrogatory No. 2.5 is attached hereto in
                  11      Exhibit 3.
                  12             6.     Defendant Costco is, and at all relevant times was, a corporation duly
                  13      organized and existing under the laws of Washington, with its principal place of
                  14      business in Issaquah, Washington, as alleged in paragraph 2 of the Complaint and
                  15      as indicated in its verified response to Form Interrogatory No. 3.1. A true and
                  16      correct copy of defendant Costco’s verified response to Form Interrogatory No. 3.1
                  17      is attached hereto in Exhibit 4.
                  18             7.     Defendant Costco is not, and was not at any relevant time, a citizen of
                  19      California.
                  20             8.     On January 19, 2021, defendant received plaintiff’s Case Management
                  21      Statement. Plaintiff’s Attachment 4b to his Case Management Statement indicate
                  22      that plaintiff’s medical specials total over $63,900.00, that he is scheduled to have
                  23      neck surgery on January 22, 2021 for injuries allegedly arising out of this matter,
                  24      and that his future medical expenses are unknown at this time. This is the first
                  25      notice defendant Costco received that the value of the amount in controversy
                  26      exceeds $75,000. A true and correct copy of plaintiff’s Case Management
                  27      Statement is attached hereto in Exhibit 5.
                  28      ///
SNYDER BURNETT
EGERER, LLP                                                            2
5383 Hollister Avenue
Ste. 240
Santa Barbara, CA 93111         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1332 AND 1441(b)
                   Case 2:21-cv-00606-JFW-MAA Document 1 Filed 01/22/21 Page 3 of 3 Page ID #:3

                     1          9.     Based on plaintiff’s Case Management Statement, the jurisdictional
                     2    amount in controversy of this Court is exceeded.
                     3          10.    The time within which defendant is required to file a Notice of
                     4    Removal has not yet expired, as set forth in 28 U.S.C. §1446(b)(3).
                     5          11.    Removal to this Court is proper, as the Superior Court of the State of
                     6    California, County of Santa Barbara, where this action was commenced, is located
                     7    within the Central District of California.
                     8          12.    Defendant will give written notice of the filing of this Notice as
                     9    required by 28 U.S.C. § 1446(d), and will also file a copy of this Notice with the
                  10      Clerk of the Santa Barbara County Superior Court, as required by 28 U.S.C. §
                  11      1446(d).
                  12            WHEREFORE, defendant Costco respectfully requests that the above-
                  13      captioned matter be removed to this Court.
                  14
                  15      Dated: January 22, 2021                 SNYDER BURNETT EGERER, LLP
                  16                                               /s/ Sean R. Burnett
                                                                  ______________________________
                  17                                              By: Sean R. Burnett / Ashely Dorris Egerer
                  18                                              Attorneys for Defendant COSTCO
                                                                  WHOLESALE CORPORATION
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
SNYDER BURNETT
EGERER, LLP                                                            3
5383 Hollister Avenue
Ste. 240
Santa Barbara, CA 93111        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1332 AND 1441(b)
